Order, Supreme Court, New York County (Daniel P. Conviser, J.), entered on or about June 14, 2011, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Cintron, 12 NY3d 60, 70 [2009], sub nom. Knox v New York 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 418, 421 [2008]). The circumstances of the underlying crime were egregious, and they indicated a potential that a reoffense by defendant would cause a high degree of harm. Defendant has not shown that his age (late 40s) or any of the other factors he cites warranted a downward departure. Concur—Friedman, J.P., Saxe, Moskowitz, DeGrasse and Roman, JJ.